Browne, C. J.
This is an appeal from an order denying a temporary restraining order and dismissing a bill for injunction, whereby it was sought to restrain the collection of a drainage tax levied and assessed under the provisions of Chapter 7758, Laws of Florida, passed at the extra session of the Legislature, which convened on the 25th day of November, 1918.
The bill charges that Chapter 7758 is a special or local law, and is unconstitutional and void, because it was not established in the Legislature that notice of intention to apply for the passage of such local or special bill was published in the locality where the matter or thing affected was situated, at least sixty days prior to the introduction into the Legislature of such bill; it further alleges that “the Journal of the House of Representatives of the State of Florida, which sets forth the doings and proceedings of the said House of Representatives in the special session aforesaid, shows upon its face affirmatively that no such notice was given, in that the said Journal shows that the said extraordinary session of the Legislature was convened in pursuance of a proclamation of the Governor of the State of Florida, of date November 15th, 1918, and that your orator charges that the said Journal shows that there was not sufficient time intervening between the date of the issuance of the said proclamation and the date of the passage of the said local or special law to have given the said notice as is required by the Constitution of the State of Florida, and your orator charges that the said showing upon the face of the Journal of the said House of Representatives is an *276affirmative showing that no snch notice was given and that the said local or special law was not passed in accordance with the provisions of the Constitution of the State of Florida.”
The legislative journals show that the Legislature convened in extra session on the 25th day of November, 1918, and that the proclamation of the Governor calling this extra session was made on the 15th of November, 1918. Chapter 7758 of the Laws of Florida, the constitutionality of which is assailed in this proceeding, was passed at this extra session.
Section 21, Art. Ill of the Constitution of Florida, provides: “In all cases enumerated in the preceding section all laws shall be general and of uniform operation throughout the State, but in all cases not enumerated or excepted in that section the legislature may pass special or local laws; provided, that no local or special bill shall be passed unless notice of the intention to apply therefor shall have been published in the locality where the matter or thing to be affected may be situated, which notice shall state the substance of the contemplated law, and shall be published at least sixty days prior to the introduction into the legislature of such bill, and in the manner to be provided by law. The evidence that such notice has been published shall be established in the Legislature before such bill shall be passed.”
We are unwilling to extend the doctrine of Stockton v. Powell, 29 Fla. 1, 10 South. Rep. 688, beyond what that case decided. The court was then dealing with a law passed at a regular session of the Legislature and every member thereof, and every person in the State, knew the date when the Legislature would convene, and there was *277ample time to have given the notice required by the Constitution, so the presumption that it was given may not have been unreasonable with the lights the court then had before it.
There was no way in which a member of the extra session or any one else in the State could have known that the Legislature would be called together in extra session prior to the Governor’s proclamation, and for us to presume that the necessary notice was given, would be to presume that the members had the gift of prevision.
The decision in Stockton v. Powell, supra, is based upon the presumption that no “branch of the legislative department will give its sanction to any such local or special legislation until legal and satisfactory evidence that such notice has been published ‘shall be established in the legislature.’ ”
This presumption leads to a conclusion which we know is not so, and we are unwilling to extend it further by adopting another violent presumption, — that notice was given of intention to do something at an extra session of the Legislature before it was known that there would be an extra session.
The journals show that the Governor’s proclamation calling the extra session of the Legislature was made on November 15, 1918; and in. obedience thereto the Legislature met on November 25th, 1918. .It adjourned on December-7, 1918. Under the Constitution, such.session could not exceed twenty days. As only twenty-two days elapsed between the date of the proclamation and the adjournment of the Legislature, the constitutional notice could not have been given, and evidence of such notice could not have been established in the Legislature before *278such bill was passed. This being so, the Act was not passed in conformity to the requirements of the Constitution, and is void.
The decree is reversed.
Taylor, Whitfield, Ellis and West, J. J., concur.